EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George Romanik on 9/7/2021.

The application has been amended as follows: 
	Claim 1, line 22: after “is decreasing” insert --, and wherein the first filter and the second filter are connected in series--.
	Claim 4, line 1: after “of claim” delete “2”, and insert --1--.
	Claim 5, line 1: after “of claim” delete “2”, and insert --1--.
	Claim 5, line 2: after “baffle filter” delete “, and wherein the first filter and the second filter are connected in series”.
	Claim 7, line 1: after “of claim” delete “3”, and insert --1--.
	Claims 15-26: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


	The closest prior arts are Iwamoto et al. (US 5,782,287, hereinafter Iwamoto, previously cited) and Liu et al. (CN 102145381 A, hereinafter Liu, cited by applicant). The teachings of Iwamoto in view of Liu have been discussed in paragraph 4 of previous action mailed on 7/6/21. Nishikawa et al. (EP 1057559 A1, hereinafter Nishikawa) additionally teaches that a second filter (Fig. 1, item 25) is connected to the first filter (item 20) through a hose connection (item 17).
	However, Nishikawa teaches that the first filter and the second filter are connected in parallel, not series as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/7/2021